Citation Nr: 0508871	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-06 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1946 to May 1947.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  In July 2004, 
the Court endorsed a July 2004 Joint Motion of the parties, 
vacated the March 2003 Board decision that denied service 
connection for PTSD, and remanded the matter for development 
and readjudication consistent with the instructions in the 
Joint Motion.  The case was originally before the Board on 
appeal from an August 1999 rating decision of the Honolulu, 
Hawaii Department of Veterans Affairs (VA) Regional Office 
(RO).  In May 2001, the Board remanded the case for 
additional development.

The issue has been recharacterized to reflect the 
stipulations in the Joint Motion to the Court, and this will 
be explained in greater detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service records do not reflect that he engaged 
in combat.  He claims that he has PTSD as a result of 
traumatic events he experienced while serving with the 74th 
Army Ground Forces Band when they were assigned to Livorno, 
Italy.  None of the reported incidents has been corroborated 
by independent sources.  VA attempted to verify the alleged 
stressor events by contacting the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  

In May 2001 the case was remanded for a psychiatric 
examination.  The remand specifically asked the examiner to 
determine whether the diagnostic criteria to support the 
diagnosis of PTSD were met and to provide an opinion as to 
whether it is at least as likely as not that any other 
psychiatric conditions diagnosed were incurred in or 
aggravated by the veteran's active service.  On May 2002 VA 
examination pursuant to that remand, one of the Axis I 
diagnoses was PTSD, but the examiner noted that the stressors 
could not be verified.  Other Axis I diagnoses included 
depression, not otherwise specified, and alcohol dependence, 
in full remission since 1983.  The examination report did not 
include an opinion as to the likely etiology of any other 
psychiatric disorders diagnosed.  When the case came before 
the Board again, in March 2003 (because the veteran had 
claimed service connection for the specific psychiatric 
entity of PTSD and the matter had been developed and 
adjudicated accordingly, with the RO distinguishing dysthymic 
disorder by listing it separately in the August 1999 rating 
decision as an entity not addressed in a service connection 
claim), the Board considered the examiner's failure to 
discuss the etiology of psychiatric disorders other than PTSD 
harmless error, and not a violation of the Court's mandates 
in Stegall v. West, 11 Vet. App. 268, 271. 

However, in the July 2004 Joint Motion For Remand, the 
parties agreed that the examiner's failure to address whether 
the veteran's depression was related to his service was a 
direct violation of the Board's remand order, and, that 
because VA failed to abide by the order, there was a Stegall 
violation, which required  remanded for compliance with the 
Board's remand order.  For such violation to be prejudicial 
to the veteran, the issue on appeal would have to encompass 
the matter of service connection for psychiatric disability 
other than PTSD, and presumably the parties to the Joint 
Motion have expanded the issue thus.  

Pursuant to the July 2004 Order by the Court incorporating 
the July 2004 Joint Motion For Remand,  the case is remanded 
for the following:

1.  The RO should arrange for the 
veteran's claims file to be forwarded 
to the physician who performed the May 
2002 VA examination (or if unavailable 
to another appropriate physician).  The 
examiner should note the veteran's 
service medical records, his records of 
postservice medical treatment, his 
accounts, and all other evidence of 
record.  The examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (i.e. 50 percent 
or better likelihood) that any current 
psychiatric disorder other than PTSD 
diagnosed was incurred in or aggravated 
by the veteran's active service.  The 
examiner should explain in detail the 
rationale for all opinions given, and 
should specifically comment as to 
whether the veteran's accounts are 
consistent (supported by) with the 
medical record (including service 
medical records).  

2.  The RO should then readjudicate the 
claim of entitlement to service 
connection for a psychiatric disorder to 
include PTSD.  If the benefit sought 
remains denied, the veteran and his 
attorney should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purpose of this remand is to comply with the Order of the 
Court.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


